Citation Nr: 0502610	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-12 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than September 13, 
2001, for the grant of service connection for post-traumatic 
stress disorder.


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
post-traumatic stress disorder with a September 13, 2001 
effective date. 


FINDINGS OF FACT

1.  The veteran filed a claim for compensation for post-
traumatic stress disorder on September 13, 2001.

2.  Prior to September 13, 2001, there was no informal or 
formal claim for service connection for post-traumatic stress 
disorder.

CONCLUSION OF LAW

The criteria for an effective date prior to September 13, 
2001, for entitlement to service connection for post-
traumatic stress disorder have not been met. 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

In this case, the veteran raised the issue of entitlement to 
an earlier effective date in his notice of disagreement to 
the May 2002 rating decision granting compensation for post-
traumatic stress disorder.  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA received a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.

The Board finds that the requirements of the VCAA have been 
met, as a statement of the case pertaining to the issue of an 
earlier effective date was sent to the veteran after the 
receipt of his notice of disagreement raising this issue.  
Section 5103(a) notice had already been given in November 
2001 in relation to his claim for compensation for post-
traumatic stress disorder.

The Board finds that the preponderance of the evidence is 
against an effective date earlier than September 13, 2001, 
for the grant of compensation for post-traumatic stress 
disorder.

Unless specifically provided otherwise in 38 U.S.C.A. §§ 5100 
et seq., the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
2002).  The regulation states, except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2004).  

The effective date of an award of disability compensation 
shall be the day following the date of discharge or release 
if application is received within one year from such 
discharge or release. 38 U.S.C.A. § 5110(b)(1).  The 
regulation states that for an award of disability 
compensation for direct service connection, the effective 
date is the day following separation from active service or 
date entitlement arose if the claim is received within one 
year of separation from service; otherwise, the effective 
date is the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).

An original claim is an initial formal application on a form 
prescribed by the Secretary.  38 C.F.R. § 3.160(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The law clearly states that the effective date of an award of 
compensation based on an original claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2004).  The veteran's claim for compensation for post-
traumatic stress disorder was received by VA on September 13, 
2001, as indicated by date stamp.  There was no communication 
or action indicating an intent to apply for compensation for 
post-traumatic stress disorder prior to that date.  There are 
counseling and treatment reports prior to September 13, 2001.  
However, there is no indication of any intention to apply for 
VA compensation benefits in those reports.  The Board notes 
that the veteran did apply for benefits for a back injury, 
for a knee disorder, for pension, for affective disorders, 
and for substance and addiction disorders, prior to September 
13, 2001.  He did not indicate any desire to apply for 
entitlement to compensation for post-traumatic stress 
disorder in those claims.

The veteran asserts that the effective date should be from 
1993, when he was under the medical care of Dr. S. for post-
traumatic stress disorder.  The Board has reviewed the 
medical treatment records from Dr. S. from 1993.  They do not 
contain a diagnosis of post-traumatic stress disorder.  
Further, there is no indication that the veteran intended to 
file a claim for compensation for post-traumatic stress 
disorder in those treatment records.

The veteran has also stated that his claim in June 1995 for 
mental impairments constituted a claim for post-traumatic 
stress disorder.  The Board notes that in the statement 
submitted by the veteran in June 1995, he stated that due to 
his mental and physical impairments, he was disabled and 
presently unable to work, and he requested VA to expedite his 
claim.  The RO sent a letter to the veteran in September 1995 
requesting clarification.  In response to the RO's letter, 
the veteran submitted a statement in March 1996 stating that 
there was some confusion in transmitting information about 
disabilities claimed, and that the injuries he intended to 
claim service connection for were injuries to both knees.  
The Board finds the March 1996 statement probative of the 
veteran's intentions, and finds that the veteran did not 
intend to file a claim for service connection for post-
traumatic stress disorder in the June 1995 statement.  The 
Board also notes that the veteran did not have a diagnosis of 
post-traumatic stress disorder in June 1995.

The veteran has also asserted that the compensation and 
pension examination report dated in May 21, 1997, in which he 
stated that he had depression, should support his claim for 
an earlier effective date.  The Board assumes that the 
veteran is referring to the April 28, 1997 examination 
report, a copy of which he submitted with his assertion.  The 
Board notes that even though the veteran complained of 
depression and was diagnosed with dysthymia in that 
examination, this does not support a claim for an earlier 
effective date for post-traumatic stress disorder, since the 
veteran was not diagnosed with post-traumatic stress disorder 
in the examination.  The evidence of record shows that he was 
diagnosed with post-traumatic stress disorder in 2001.

The Board notes that the veteran's VA physician, Dr. S., has 
indicated in letters dated in December 2002, April 2003, 
August 2003, and July 2004, that he had been treating the 
veteran for the prior eleven to twelve years, and that he 
should have diagnosed the veteran with post-traumatic stress 
disorder in the early 1990's, but that it was not apparent 
until more recently that the veteran was suffering from 
traumatic episodes while on active duty.  The Board notes 
that even if the veteran was diagnosed with post-traumatic 
stress disorder in the early 1990's, there is no indication 
that the veteran intended to file a claim or did file a claim 
for post-traumatic stress disorder in the early 1990's.  The 
Court has clearly recognized that pursuant to 38 U.S.C.A. 
§ 5110, the effective date of an award shall not be earlier 
than date of receipt of application therefore.  In addition, 
a specific claim must be filed.  38 U.S.C.A. § 5101.  Both 
statutes clearly establish that an application must be filed.  
See Wells v. Principi, 3 Vet. App. 307 (1992).  

The veteran has also submitted a buddy statement dated in 
March 2003 from L.B.  He stated that he served with the 
veteran, and that he remembered that the veteran hurt his leg 
or knee while fighting a forest fire, and that the veteran's 
service medical records were possibly mistakenly sent to 
Vietnam.  The statement from L.B. does not support the 
veteran's claim for an earlier effective date, as the 
conditions of the veteran's service and the possibility of 
missing medical records from service do not establish that 
the veteran submitted a claim for post-traumatic stress 
disorder prior to September 13, 2001.  

The Board has reviewed the record and can find no claim or 
informal claim that reflects an intent to seek compensation 
for post-traumatic stress disorder prior to September 13, 
2001.  VA's duty to adjudicate all claims reasonably raised 
does not require VA to anticipate a claim for a particular 
benefit where no intention to raise it was expressed.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998).  The date of 
claim is controlling and an effective date prior to September 
13, 2001, may not be assigned.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Although there are treatment and counseling 
reports prior to that date, they do not reflect any intention 
of the veteran to file a claim for service connection for 
post-traumatic stress disorder with VA.  Furthermore, prior 
to September 13, 2001, the veteran was not in receipt of 
compensation for any disability.  Therefore, the provisions 
of 38 C.F.R. § 3.157 are not applicable.

The Board also notes that in August 2001, when the veteran 
was diagnosed with post-traumatic stress disorder, Diagnostic 
Code 9411, for post-traumatic stress disorder, was already a 
part of the rating table.  Thus, he does not warrant an 
effective date based on a liberalizing law or VA issue.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

The Board finds that the preponderance of the evidence is 
against an effective date earlier than September 13, 2001, 
for the grant of service connection for post-traumatic stress 
disorder, and there is no doubt to be resolved.  Gilbert, 1 
Vet. App. at 55.


ORDER

Entitlement to an effective date earlier than September 13, 
2001 is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


